K&L GATES LLP 1, N.W. WASHINGTON, DC 20006 T +1 F +1 klgates.com November 24, 2014 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Cambria ETF Trust Cambria Global Asset Allocation ETF File Nos. 333-180879; 811-22704 Post-Effective Amendment No. 15 Ladies and Gentlemen: We have acted as counsel to Cambria ETF Trust (the “Trust”) in connection with the preparation of Post-Effective Amendment No. 15 to the Trust’s Registration Statement on Form N-1A (the “Amendment”), and we have reviewed a copy of the Amendment being filed with the Securities and Exchange Commission. Pursuant to paragraph (b)(4) of Rule 485 under the Securities Act of 1933, as amended, we represent that, based on our review of the Amendment, the Amendment does not contain disclosures that would render it ineligible to become effective pursuant to paragraph (b) of Rule 485. Very truly yours, /s/ K&L Gates LLP K&L Gates LLP cc: Eric W. Richardson Cambria Investment Management, L.P.
